UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of TheSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 18, 2017 GREAT BASIN SCIENTIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 001-36662 83-0361454 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 420 E. South Temple, Suite 520, Salt Lake City, UT (Address of principal executive offices) (Zip code) (801) 990-1055 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).Emerging growth company ☑ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 1.01 Entry into a Material Definitive Agreement. On July 18, 2017, Great Basin Scientific, Inc. and Spring Forth Investments, LLC (the “Lender”) entered into an Amendment to Spring Forth Promissory Note pursuant to which the maturity date of the promissory note issued in favor of the Lender on July 18, 2014 (the “Note”) was extended from July 18, 2017 to July 18, 2018.The remaining terms of the Note remain unchanged.The Lender voluntarily agreed to extend the maturity date. Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitNumber Exhibit Title or Description 10.1* Amendment to Spring Forth Promissory Note. *File herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT BASIN SCIENTIFIC, INC. Date: July 24, 2017 By: /s/ Ryan Ashton Name:Ryan Ashton Title:President and Chief Executive Officer EXHIBIT INDEX ExhibitNumber Exhibit Title or Description 10.1* Amendment to Spring Forth Promissory Note. *Filed herewith.
